Exhibit 10.1
 
STOCKHOLDERS AGREEMENT
 


STOCKHOLDERS AGREEMENT dated as of June 23, 2010 by and among (i) Recovery
Energy, Inc., a Nevada corporation (the "Company"), (ii) Hexagon Investments,
LLC ("Hexagon"), and (iii) the other holders of Common Stock of the Company
signatory hereto (together with Hexagon, the "Stockholders").
 
Whereas, Hexagon has provided financing for several acquisitions of oil and gas
leases by the Company to the benefit of all the Company's stockholders; and
 
Whereas, in connection with the most recent financing provided by Hexagon, the
Company and Hexagon agreed to negotiate a stockholders agreement relating to the
election of a director designated by Hexagon.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
 
Section 1. Definitions.  For purposes of this Agreement, the following terms
have the indicated meanings:
 
"Affiliate" of a person means any other person controlling, controlled by or
under common control with such person, whether by ownership of voting
securities, by contract or otherwise.
 
"Board" means the Company's Board of Directors.
 
"Common Stock" means the Company's common stock, par value $ .0001 per share.
 
"Shares" means all of the issued and outstanding shares of capital stock of the
Company.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
Section 2. Board of Directors.  Each Stockholder agrees, for so long as Hexagon
and its Affiliates owns 10% or more of the outstanding Shares, to vote all
Shares over which such Stockholder and its Affiliates have voting control and to
take all other necessary or desirable actions within its control (whether as a
stockholder, director or officer of the Company or otherwise, and including,
without limitation, attendance at meetings in person or by proxy for purposes of
obtaining a quorum and execution of written consents in lieu of meetings), and
the Company shall take all necessary and desirable actions within its control
(including, without limitation, calling special board and stockholder meetings),
so that the person Hexagon designates in writing from time to time to the other
Stockholders is elected to the Board.
 
Section 3. Amendment and Waiver.  Except as otherwise provided herein, no
amendment of any provision of this Agreement shall be effective unless such
amendment or waiver is approved in writing by the Company, Hexagon and the
holders of at least a majority of the Shares then held by the other
Stockholders.  The failure of any party to enforce any provision of this
Agreement shall not be construed as a waiver of such provision and shall not
affect the right of such party thereafter to enforce each provision of this
Agreement in accordance with its terms.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4. Severability.  If any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
 
Section 5. Entire Agreement.  Except as otherwise expressly set forth herein,
this document embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.
 
Section 6. Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by the Company and the Stockholders and their
respective successors and assigns; provided, that Hexagon may not assign its
right to designate a director to any transferee of Shares from Hexagon other
than an Affiliate of Hexagon without the Company's written consent.
 
Section 7. Counterparts.  This Agreement may be executed in separate
counterparts each of which shall be an original but all of which taken together
shall constitute but one instrument.
 
Section 8. Remedies.  The Company and Hexagon shall be entitled to enforce their
rights under this Agreement specifically to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in their favor.  The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that the Company, or Hexagon may in its sole discretion apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief (without posting a bond or other security) in order to
enforce or prevent any violation of the provisions of this Agreement.
 
Section 9. Notices.  Any notice, payment, demand or communication required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be (i) delivered personally, (ii) transmitted by telecopy, or (iii) delivered by
nationally recognized overnight courier service for next business day delivery,
addressed as follows, or to such other address as such person may from time to
time specify by notice to the parties hereto:
 
The Company and each Stockholder:
 
with a copy to:
 
Brownstein Hyatt Farber Schreck, LLP
410 17th Street, Suite 2200
Denver, CO 80202
Attention: Jeff Knetsch
Fax: (303) 223-1111
 
Hexagon:


Hexagon Investments, LLC
730 17th Street, Suite 800
Denver, CO 80202
Attention:  Brian Fleischmann
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10. Governing Law.  This Agreement shall be construed in accordance with
and governed by the laws of the State of Nevada without giving effect to
principles of conflicts of laws thereof.
 
Section 11. Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
 
Section 12. Termination; Survival.  This Agreement shall terminate and be of no
further force and effect at the time that Hexagon and its Affiliates owns less
than 10% of the outstanding Shares.
 
 
* * * * *
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


RECOVERY ENERGY, INC.


By: /s/ Roger A. Parker



Roger A. Parker
Chief Executive Officer
 


HEXAGON INVESTMENTS, LLC



By: /s/ Brian Fleischmann
       Name: Brian Fleischmann
       Title: Executive Vice President


/s/ Roger A. Parker
Roger A. Parker
 
/s/ Jeffrey A. Beunier
Jeffrey A. Beunier
 
/s/ James J. Miller
James J. Miller
 
/s/ Timothy N. Poster
Timothy N. Poster



